Reissue
Claim Status
	Original Claim 1-7 have been canceled.
New Claims 8-28 are rejected.

Response to Amendment
The amendment to the claims filed on 2/4/2020 does not comply with the requirements of 37 CFR 1.173(d) because newly added claim 9 includes bracketing (i.e., claim 9, line 1, the word “[first]” at the end of the line.  For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined without any other markings.  Accordingly, in response to this action, please reissue applicant must delete the bracketed matter from new claim 9.

Withdrawn Claim Rejections - 35 USC § 102
The rejection of Claims 23-26 under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 4,127,943 to Tiritilli is hereby withdrawn.  The amendment to Claim 23 serves to define over the Tiritilli teaching.

The rejection of Claims 8, 10-16 and 23-25 under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 3,749,494 to Hodges is hereby withdrawn.  The amendment to Claim 23 serves to define over the Hodges teaching.

Double Patenting
Claims 8-28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of U.S. Patent No. RE46487 and claims 8-13 of Patent No. RE47133
Although the claims at issue are not identical, they are not patentably distinct from each other because they amount to an obvious variant thereof.

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:
a)	All amendments which include deletions or additions must be made by submission of the entire text of each added or rewritten paragraph containing the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 

d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.

The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.
e)	Pursuant to 37 CFR 1.173(b)(2), each claim that is amended or added should include the appropriate status indicator following the claim number, e.g., “(amended)”, “(twice amended)”, “(new)”, and “(canceled)”.

g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 
b)	Where a change to the drawings is desired, applicant must submit a replacement sheet for each sheet of drawings containing a figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. 
c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Allowable Subject Matter
Claims 8-28 would be allowable if an appropriate terminal disclaimer were filed to obviate the double patenting issue raised herein.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or reasonably suggest the claimed first and second plates with their corresponding adjustment mechanisms that adjust the angle of the first plate relative to the second, and including in particular, as to Claims 8 and 23, the adjustment portion positioned within the second plate; or as to claim 9, the second adjustment mechanism having first and second control mechanisms; or as to Claim 18, further including a spring disposed between the plates; or as to Claims 20 and 26, the first plate being operable to couple to a sighting device, and the second plate is operable to couple to a firearm; or as to Claims 21, 22, 27 and 28, further including an illumination element that irradiates light, and a reflection element that reflects at least a portion of the light irradiated by the illumination element to form an image.  It would not appear that it would have been obvious to incorporate the open sight adjustment of Tiritilli into an illuminated (laser) sight.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY R JASTRZAB/Primary Examiner 
CRU 3993                                                                                                                                                                                                        


  Conferees:  /BMF/ and /GAS/